Memorandum: Petitioner was served with a parole detention warrant on Thursday, May 15, 1986. He was not given written notice of the time, place and purpose of a preliminary parole revocation hearing until Monday, May 19, 1986. Executive Law § 259-i (3) (c) (iii) requires that such notice be given to an alleged parole violator "within three days of the execution of the warrant”. Since the three-day period ended on a Sunday, service on the next succeeding business day was timely (see, General Construction Law § 25-a [1]; cf. Matter of Picciano v *1033Hammock, 92 AD2d 1043, 1044, lv denied 59 NY2d 606; People ex rel. Williams v Johnson, 116 Misc 2d 649).
Thus viewed, there is no need to address the other issues raised by petitioner. (Appeal from judgment of Monroe County Court, Celli, J. — habeas corpus.) Present — Dillon, P. J., Green, Pine, Balio and Lawton, JJ.